Madsen, J.
(dissenting) — I agree with the majority that Randall Stevens was entitled to an intoxication instruction and is therefore entitled to a new trial. I disagree, however, with the majority’s holding that the trial court erred in declining to instruct on fourth degree assault as a lesser included offense of second degree child molestation. In order to reach its result, the majority applies an incomplete definition of fourth degree assault. When “assault” is more completely and thus more accurately defined, it becomes apparent that the majority’s holding is incorrect. Accordingly, I respectfully dissent.
*313Discussion
¶17 As the majority correctly points out, the party requesting the instruction on a lesser included offense must meet a two prong test. Under the legal prong, each element of the lesser offense must be a necessary element of the charged offense. Under the factual prong, the evidence must support an inference that the lesser crime was committed. State v. Workman, 90 Wn.2d 443, 584 P.2d 382 (1978). If the legal prong is not met, we do not reach the factual prong. Here, the legal prong is not met, contrary to the majority’s view.
¶18 RCW 9A.36.041(1) defines fourth degree assault as an assault not amounting to assault in the first, second, or third degree, nor a custodial assault. This court recently reaffirmed that since there is no statutory definition for the term “assault,” we use the common law definition. Clark v. Baines, 150 Wn.2d 905, 908 n.3, 84 P.3d 245 (2004); see also State v. Aumick, 126 Wn.2d 422, 426 n.12, 894 P.2d 1325 (1995); Peasley v. Puget Sound Tug & Barge Co., 13 Wn.2d 485, 504, 125 P.2d 681 (1942). This definition is threefold and includes common law definitions of battery, attempted battery, and assault.7 See 11 Washington Practice: Washington Pattern Jury Instructions: Criminal 35.50, at 291 (2d ed. Supp. 2005) (WPIC).
¶19 The majority states that the applicable definition under the circumstances in this case is an “unlawful touching with criminal intent.” Majority at 311. However, this description of assault is imprecise. Without further explanation, “criminal intent” appears to mean nothing more than the definition of intent in RCW 9A.08.010(l)(a): “A person acts with intent or intentionally when he acts with the objective or purpose to accomplish a result which constitutes a crime.” But cases dealing with the requisite *314mental state for the crime of assault have not applied this generalized definition of intent.
¶20 Intent is a court-implied element of assault; assault is not generally understood to be unknowing or accidental. State v. Davis, 119 Wn.2d 657, 662-63, 835 P.2d 1039 (1992). For two of the forms of assault, specific intent is required. These are “assault by attempt to cause injury, [where] the State must show specific intent to cause bodily injury but need not provide evidence of injury or fear in fact,” i.e., attempted battery, and “[a]ssault by attempt to cause fear and apprehension of injury,” which requires the State to prove “specific intent to create reasonable fear and apprehension of bodily injury,” i.e., common law assault. State v. Eastmond, 129 Wn.2d 497, 500, 919 P.2d 577 (1996).
¶21 Unlike the other forms of assault, assault by actual battery (physical contact) does not require proof of specific intent to cause apprehension or inflict substantial bodily harm. State v. Daniels, 87 Wn. App. 149, 155, 940 P.2d 690 (1997). Instead, assault by actual battery is an intentional touching or striking of another person that is harmful or offensive, regardless whether it results in any physical injury. WPIC 35.50; see State v. Shelley, 85 Wn. App. 24, 28-29, 929 P.2d 489 (1997); State v. Mathews, 60 Wn. App. 761, 766, 807 P.2d 890 (1991); State v. Davis, 60 Wn. App. 813, 821, 808 P.2d 167 (1991), aff’d, 119 Wn.2d 657, 835 P.2d 1039 (1992); State v. Hinz, 22 Wn. App. 906, 909-10, 915-16, 594 P.2d 1350 (1979). Thus, rather than “specific intent to inflict harm or cause apprehension. . . battery requires intent to do the physical act constituting assault.” State v. Hall, 104 Wn. App. 56, 62, 14 P.3d 884 (2000).
¶22 While the phrase used by the majority, “unlawful touching with criminal intent,” appears in a number of published and unpublished decisions, when traced to its origin, it is apparent that the phrase is “shorthand” for a narrower concept.8 As is sometimes the case, simplification has led to a degree of imprecision. The battery type of *315assault has never had, under any complete definition, the generalized mental state “with criminal intent.”
¶23 The majority’s definition of the relevant form of assault also includes the phrase “unlawful touching.” This, too, is a term that requires further explanation. The touching must be without consent. Shelley, 85 Wn. App. at 28-29. Also, “unlawfulness” in connection with this definition of assault does not mean merely an act that has been criminalized by the legislature. Instead, as indicated above, the “ ‘touching may be unlawful because it was neither legally consented to nor otherwise privileged, and was either harmful or offensive.’ ” State v. Thomas, 98 Wn. App. 422, 424, 989 P.2d 612 (1999) (emphasis added) (quoting State v. Garcia, 20 Wn. App. 401, 403, 579 P.2d 1034 (1978)); see WPIC 35.50 (a touching is “offensive” if it “would offend an ordinary person who is not unduly sensitive”).
¶24 With the correct definition of assault in the form of an actual battery in mind, it is apparent that this type of fourth degree assault is not a lesser included offense of second degree child molestation. Under the legal prong of the Workman test, if it is possible to commit the greater offense without committing the lesser offense, the lesser offense is not an included offense. State v. Porter, 150 Wn.2d 732, 736, 82 P.3d 234 (2004); Aumick, 126 Wn.2d at 427 n.15. Stated another way, the elements of the lesser offense must “ ‘necessarily’ ” and “ ‘invariably’ ” be included in the elements of the greater offense. Porter, 150 Wn.2d at 736 (quoting State v. Harris, 121 Wn.2d 317, 321-23, 325-26, 849 P.2d 1216 (1993)); see Aumick, 126 Wn.2d at 426-27. Thus, in Aumick, for example, the court concluded that although the defendant actually touched the victim and assaulted her, the defendant was not entitled to an instruc*316tion on fourth degree assault as a lesser included offense of attempted first degree rape because attempted rape can be committed without a touching that amounts to assault. Aumick, 126 Wn.2d at 428. Accordingly, the legal prerequisite for the requested instruction was not present because it was possible to commit the greater offense without committing the lesser offense. Id. If the legal prong of the test is not satisfied, it is irrelevant whether the factual prong is satisfied.
¶25 The elements of second degree child molestation are (1) the defendant engages in sexual contact (2) with another person who is at least 12 but less than 14 years of age (3) who is not married to the defendant, and (4) the defendant is at least 36 months older than the victim. RCW 9A.44.086(1). “Sexual contact” is defined as “any touching of the sexual or other intimate parts of a person done for the purpose of gratifying sexual desire of either party or a third party.” RCW 9A.44.010(2).
¶26 It is clearly possible to commit the offense of second degree child molestation without committing assault. Second degree child molestation does not require that the sexual contact be harmful or offensive, as is required for assault by battery. It is possible for the offender to touch an intimate part of the victim’s body under circumstances and in a manner that the victim would not necessarily find harmful or offensive but that would be for the purpose of sexual gratification. For example, the offender might touch the victim’s breast while assisting the victim put on a coat or other outer garment, or while measuring the victim for alterations to clothing, without the touch being harmful or offensive. Such touching could, however, constitute sexual contact if done for the purpose of gratifying the sexual desire of the defendant. Thus, because second degree child molestation does not require that the touching be harmful or offensive to the victim, as is required in the case of fourth degree assault when the assault is in the form of a battery, the legal prong of the Workman test is not satisfied. Because the legal prong of the test is not satisfied, it is *317irrelevant whether under the facts of this particular case the touching that actually occurred could constitute both sexual contact for purposes of second degree child molestation and unlawful touching for purposes of the battery type of assault.
¶27 The majority unfortunately fails to apply a complete definition of the battery type of assault and fails to adequately compare the elements of the two offenses to determine whether it is possible to commit the greater offense without committing the lesser offense. Because it is possible to commit second degree child molestation without committing the battery form of fourth degree assault, the defendant was not entitled to an instruction on fourth degree assault as a lesser included offense. Therefore, I dissent.
Alexander, C.J., and Bridge and Fairhurst, JJ., concur with Madsen, J.

 The common law definition of assault is “ ‘an attempt, with unlawful force, to inflict bodily injury upon another, accompanied with the apparent present ability to give effect to the attempt if not prevented.’ ” Peasley, 13 Wn.2d at 505 (internal quotation marks omitted) (quoting Howell v. Winters, 58 Wash. 436, 438, 108 P. 1077 (1910)); see also Clark, 150 Wn.2d at 908 n.3; Aumick, 126 Wn.2d at 426 n.12.


 Cases using the phrase lead back to State v. Krup, 36 Wn. App. 454, 676 P.2d 507 (1984). For example, the majority cites Clark, 150 Wn.2d at 909 n.3. Clark *315cites Aumick, 126 Wn.2d at 426 n.12. Aumick cites State v. Walden, 67 Wn. App. 891, 893-94, 841 P.2d 81 (1992). Walden cites State v. Hupe, 50 Wn. App. 277, 282, 748 P.2d 263 (1988). Hupe cites Krup, 36 Wn. App. at 458-60. Other cases setting out the same phrase also lead back to Krup. See, e.g., State v. Wilson, 125 Wn.2d 212, 219, 883 P.2d 320 (1994). But the opinion in Krup never uses the phrase and, instead, sets out an extensive discussion of various definitions of assault and their origins. Nothing in Krup says that assault is an “unlawful touching with criminal intent.”